Citation Nr: 1433429	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-34 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  

In July 2012, the Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously considered the appeal in February 2013 and January 2014.  In February 2013, the Board remanded this issue to obtain any outstanding treatment records and to afford the Veteran a VA examination.  That development was completed, and the case returned to the Board.  In January 2014, the Board remanded this case again to obtain outstanding treatment records, to provide the Veteran with additional notice, and to afford him a VA examination.  That development was also completed, and the appeal has again returned to the Board for further appellate review.  

Although the issue on appeal was characterized by the RO as entitlement to service connection for PTSD, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in the Virtual VA paperless claims processing system are duplicative of the documents in VBMS.  


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran does not meet the diagnostic criteria for PTSD.  

2.  The Veteran does not have a currently diagnosed acquired psychiatric disorder other than PTSD that is related to his military service.


CONCLUSION OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2013).

2.  An acquired psychiatric disorder other than PTSD was not incurred in active service, nor may it be presumed to have been incurred by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO did provide the appellant with a notice in June 2009, prior to the initial adjudication of the claim in July 2009.  That letter informed him of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, service personnel records, and VA outpatient treatment records are of record and were reviewed by both the RO and the Board in connection with the Veteran's claims.  For his part, the Veteran submitted personal statements and arguments from his representative.  He has not identified any available, outstanding evidence that is pertinent to the claims being decided herein.

The Veteran was also afforded VA examinations in June 2010, February 2013, and April 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When considered as a whole, these examinations and opinions are adequate.  The Board finds that the April 2014 VA examination in particular is adequate.  

As discussed below, the April 2014 VA examiner's opinion was predicated on a thorough review of the claims file and all pertinent evidence of record.  The evidence of record included the prior examination reports, the Huntington VA Medical Center (VAMC) treatment records, Logan Vet Center treatment records, and service records.  The April 2014 VA examination was also based on an examination of the Veteran, including psychological testing and consideration of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria for PTSD.  Further, the April 2014 VA examiner provided a complete rationale for the opinions stated, citing to the results of the psychological testing and records reviewed.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that the Appeals Management Center (AMC) has complied with the Board's February 2013 and January 2014 remand directives.  Specifically, in February 2013, the AMC gave the Veteran the opportunity to identify any outstanding treatment records and afforded him a VA examination, prior to readjudicating the claim on appeal.  In January 2014, the AMC requested outstanding treatment records from the Huntington VAMC and Logan Vet Center.  In January 2014, the AMC received records from the Huntington VAMC for treatment from March 2012 to December 2013.  These records reveal mental health treatment from September 2013, when the Veteran sought a referral to a mental health provider to "get started in mental health," to December 2013, when he expressed that he was no longer interested in pursuing psychotherapy.  In February 2014, the AMC received the Logan Vet Center treatment records.  The AMC also sent the Veteran additional notice in January 2014 as to the changes in 38 C.F.R. § 3.304(f) that became effective July 2010.  In April 2014, the AMC afforded him a VA examination.  Finally, in May 2014, the AMC readjudicated the claim prior to returning the case to the Board for further appellate review.  That May 2014 supplemental statement of the case included the new version of 38 C.F.R. § 3.304(f).  As such, the AMC has complied with all remand directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the appellant presented testimony at a hearing before the Board in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed at the opening of the hearing.  The undersigned Veterans Law Judge also sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment, and the Veteran testified that he uses the VA healthcare system for treatment.  The hearing gave the Veteran the opportunity to discuss his stressors, and the undersigned Veterans Law Judge highlighted the elements necessary to substantiate the claim.  The appellant, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Specifically, his representative argued for the application of the changes to 38 C.F.R. § 3.304(f) to this case based on service in Vietnam.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


Law and Analysis

The Veteran contends that service connection is warranted for a psychiatric disorder, to include PTSD.  While he has consistently characterized his claim as involving PTSD, he has also sought treatment for complaints of anxiety and depression.  The medical evidence in this case is from the Huntington VAMC and Logan Vet Center and includes the Veteran's statements to his care providers regarding anxiety and depression.  In light of these considerations, and as discussed above, the Board finds that the scope the Veteran's present claim is not limited to a claim of service connection for PTSD alone, but also encompasses a claim of service connection for any psychiatric disorder.  Clemons, 23 Vet. App. at 5-6, 8.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§  3.304(f), 4.125(a).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

If a claimed stressor is not related to combat or fear of hostile or military activity, then a veteran's lay statements, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

Service connection for certain diseases, such as psychoses, may also be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307(a)(3), 3.309(a).  

In the present case, the Board finds that the weight of the probative evidence is against the claim.  


PTSD

The most probative evidence of record confirms that the Veteran is not diagnosed with PTSD.  He filed this claim in May 2009.  Thus, the evidence of record must show a diagnosis of PTSD in close proximity thereto or at some point thereafter.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Prior to the Veteran filing his claim, the Board observes that June 2004 and February 2006 VA PTSD outpatient screenings were negative.  Following his May 2009 claim, the Huntington VAMC treatment records show a June 2009 positive PTSD screening and a July 2009 provisional diagnosis of PTSD by a licensed social worker with the recommendation to follow up at the Logan Vet Center for counseling.  While this provisional diagnosis must be presumed to be based on the applicable DSM-IV criteria, it does not include or specifically cite to any psychological testing such as the Minnesota Multiphasic Personality Inventory (MMPI).  Cohen, 10 Vet. App. at 153.  

The Logan Vet Center treatment records show an assessment of "r/o PTSD" in March 2009, April 2009, and May 2009.  In July 2009, August 2009, and September 2009 the Logan Vet Center treatment records show an assessment of anxiety rather than PTSD.  The Veteran sought further treatment for anxiety at the Huntington VAMC in September 2013 and November 2013.  In September 2013, a licensed ssychologist "suggested a diagnosis of PTSD" but specifically based this suggestion only on criteria B, C, and D of the DSM-IV, without assessment of criteria A, E, or F.  Despite the provisional diagnosis and positive screening, the Board notes that the majority of the treatment records, especially those contemporaneous to the July 2009 provisional diagnosis and September 2013 suggested diagnosis, list an assessment of anxiety disorder rather than PTSD.  
Moreover, during the pendency of the instant appeal, the Veteran underwent VA examinations in June 2010, February 2013, and April 2014.  None of these examinations yielded a diagnosis of PTSD.  All of the VA examinations are consistent in this regard and are also consistent with the majority of the Huntington VAMC and Logan Vet Center treatment records.  The June 2010 VA examiner made a diagnosis of anxiety disorder not otherwise specified.  The February 2013 VA examiner found insufficient functional impairment and concluded that the criteria were not met for any mental disorder.  Finally, the April 2014 VA examiner concurred with the February 2013 VA examiner in making no diagnosis for a mental health disorder.  Significantly, the April 2014 VA examiner performed extensive psychological testing to support his conclusion, including the MMPI.  The April 2014 examiner further reviewed a November 2013 St. Louis University Mental Status examination administered by a licensed psychologist at the Huntington VAMC, revealing diagnoses for an anxiety disorder, a depressive disorder, and a cognitive disorder.  

The Veteran described his stressors to each examiner.  In June 2010, he described being shot at by a sniper while working under a truck, assigning a new soldier to drive a truck who was later killed in the performance of that assignment, and witnessing a man's death on the flight home from Vietnam.  In February 2014, he described seeing prisoners of war who later died of sunstroke.  In April 2014, the examiner noted the Veteran's verified stressors of a May 1965 ammunition dump explosion at Bien Hoa and service in Vietnam with potential exposure to fear of hostile military or terrorist activity.  At the April 2014 VA examination, the Veteran also described confronting a Vietnamese woman with a gun and learning of an attack on Bien Hoa after he left that had "nearly wiped out" his entire company.  Despite giving consideration to these stressors and performing extensive psychological testing, none of these examiners found a PTSD diagnosis.  

The discussions of these stressors at each VA examination and the extensive psychological testing in particular at the April 2014 VA examination outweigh the June 2009 positive screening, July 2009 provisional diagnosis, and September 2013 suggested diagnosis.  The VA examiners had access to the Veteran's claims file, which includes specific information as to his verified stressors of the May 1965 ammunition dump explosion and service in Vietnam, whereas the mental healthcare providers at the Logan Vet Center and Huntington VAMC often cited unverified stressors.  The June 2009 positive PTSD screening noted re-experiencing, avoidance, arousal, and "one particular incident that occurred in Vietnam" without identifying that incident, and it did not address functional impairment in social, occupational, or other important areas of functioning.  The September 2013 suggested diagnosis similarly made no reference to any stressor and specifically failed to address criteria A, E, or F of the DSM-IV.  

Finally, the July 2009 provisional diagnosis by a social worker at the Huntington VAMC made reference to several unverified stressors, such as flying back to the US on a plane loaded with dead bodies.  Notably, social worker was relying on the Veteran's description of this and other stressors.  The credibility of these descriptions is therefore vital to the question of whether a diagnosis relying on those descriptions is in conformity with the DSM-IV.  

A veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits.  See Buchanan v. Nicolson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to describe the stressors he experienced while in service.  However, his descriptions of these stressors have not been consistent at each opportunity the Veteran had to recount them.  In his July 2009 depiction of the flight home from Vietnam to the Huntington VAMC social worker, the Veteran did not report witnessing a man die while in flight, as he did in his written July 2009 stressor statement, at the June 2010 VA examination, and to another social worker at the Huntington VAMC in September 2013.  As listed above, the Veteran similarly described different stressors at each VA examination, including being shot at by a sniper in June 2010, seeing prisoners of war in February 2013, and confronting a Vietnamese woman with a gun in April 2014.  

In addition, the Veteran's July 2012 hearing testimony described the May 1965 ammunition dump explosion at Bien Hoa.  This stressor has been independently verified, as has his service within the Republic of Vietnam, but the Veteran's other stressors have not been verified.  In fact, the dates given for some of his stressors haven fallen outside his verified dates of service in Vietnam.  For example, at the April 2014 VA examination, the Veteran reported being in Saigon in December 1964, while his personnel records show that he was in Okinawa from March 1964 to May 1965.  For the foregoing reasons, the Board finds that some of the Veteran's depictions of his stressors are not credible.  

Further, the medical evidence of record, including the statements of the April 2014 VA examiner, suggests that the Veteran has exaggerated and misrepresented his symptoms based on the results of the MMPI test.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, the Veteran's statements are deemed unreliable and noncredible.   

The social worker's July 2009 provisional diagnosis for PTSD is based on the Veteran's report of his stressors, which lack credibility.  This diagnosis is also at odds with the conclusions of each VA examiner.  If there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  Accordingly, the Board finds that the July 2009 provisional PTSD diagnosis based on his lay report of his stressors to hold less probative value than the April 2014 VA examination considering his verified stressors.  

While the April 2014 examiner reviewed the claims file, he also specifically considered the Veteran's verified stressors and performed more extensive psychological testing with the MMPI.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The July 2009 provisional diagnosis was not based on a review of the claims file and considered both verified and unverified stressors.  Moreover, the July 2009 social worker did not perform the same level of psychological testing.  Therefore, the April 2014 VA examination report is factually accurate in its citation to verified stressors, while the July 2009 provisional diagnosis is not.  The April 2014 examination report is also more fully articulated with citation to the MMPI psychological testing.  

The other examinations, including the June 2010 and February 2013 VA examinations, confirm that Veteran did not satisfy the criteria for a PTSD diagnosis.  The September 2013 to December 2013 Huntington VAMC treatment records further confirm this, with diagnoses for an anxiety disorder, a cognitive disorder, and a depressive disorder instead.  

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran has not been diagnosed with PTSD in accordance with the DSM-IV criteria, as required under 38 C.F.R. §§ 3.304(f), 4.125(a).  In light of the foregoing, the Board finds that service connection for PTSD is not warranted.  


Acquired Psychiatric Disorder Other than PTSD

The Board also finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder other than PTSD.  His service treatment records are negative for any complaints, treatment, or diagnosis of such a disorder.  Indeed, his April 1965 separation examination did not reveal any psychiatric abnormalities.  

The Board acknowledges that the Veteran testified that he has a "hard time when he first came back," and that these problems "slowed down over the years."  As discussed above, the Veteran is competent to report his experience and symptoms in service and thereafter.  See Washington, 19 Vet. App. at 368.  In this case, the Board finds that the Veteran is competent to state that he has had psychiatric problems since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and he was found to be normal at the time of his separation from service.  As such, there was actually affirmative evidence showing that the Veteran did not have a psychiatric disorder based on a clinical evaluation at separation.

Moreover, the VA treatment records date back to 2000, yet do not show treatment for any mental health diagnosis until 2009.  The Huntington VAMC treatment records are entirely void of psychological symptoms until the June 2009 PTSD screening.  The Veteran went to the Logan Vet Center four times between April 2000 and July 2000, but was specifically assessed as "stable" at each of these visits.  Further, the May 2000, June 2000, and July 2000 visits focused on his relationship with his family, rather than any psychological symptoms he experienced as an individual patient. 

The earliest indication of any psychological disturbance in the Logan Vet Center records is the March 2009 indication of "r/o PTSD" and a July 2009 assessment of anxiety.  The comparison of the 2000 treatment records and the 2009 treatment records suggests the lack of any mental health problem in 2000, with the onset of a mental health problem in 2009.  These records directly contradict the Veteran's hearing testimony that the symptomatology has been continuous, specifically worse at separation from service with improvement over time.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition, the April 2014 VA examination report casts doubt on the Veteran's credibility, with MMPI testing results indicating that the Veteran had over-reported his symptoms and functional impairment.  For these reasons, the Board finds that the Veteran's reported medical history regarding his claimed psychiatric disorder to be not credible. 

The Veteran began seeking individual therapy for anxiety in May 2009 at the Logan Vet Center, and the June 2010 VA examiner made a diagnosis of an anxiety disorder.  In August 2011, the Huntington VAMC treatment records show symptoms of anxiety.  Finally, in September 2013, the Veteran requested referral for a mental health care provider, and a social worker diagnosed anxiety not otherwise specified later that month.  The Veteran continued seeking treatment at the Huntington VAMC until December 2013 when he indicated that he was no longer interested in pursuing psychotherapy.  From September 2013 to December 2013, the Huntington VAMC treatment records list diagnoses for an anxiety disorder, a depressive disorder, and a cognitive disorder.  

Nevertheless, this evidentiary record does not show that the Veteran has a current psychiatric diagnosis other than PTSD that is related to his military service.  While the June 2010 VA examiner indicated that anxiety could be related to military service, he explained that the relationship between the Veteran's anxiety and service cannot be stated with any certainty.  He provided a rationale as to why he could not opine without resorting to mere speculation.  In particular, he cited to the Veteran's description of unverified in-service events at that examination.  
It is well established that medical opinions that are inconclusive and/or speculative in nature do not provide a sufficient basis upon which to support a claim. See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); see also 38 C.F.R. § 3.102 (finding of service connection may not be based on a resort to speculation or a remote possibility).

Moreover, the February 2013 VA examiner found insufficient functional impairment to support a diagnosis for a mental health disorder.  The April 2014 VA examiner ultimately found no mental health diagnosis due to the Veteran's over-reporting of his symptoms in the MMPI testing.  There is no further indication in these VA examinations or the Huntington VAMC treatment records that the Veteran's anxiety could be related to his service.  

The Board also finds that the Veteran's lay assertions regarding a nexus are outweighed by the April 2014 VA examination report.  Even assuming that he is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than his more general lay assertions in this regard.  The examiner reviewed and considered the evidence of record, including the Veteran's statements and psychological testing, and provided a medical opinion with supporting rationale relying on his medical training, knowledge, and expertise.

In light of the foregoing, the Board finds that the probative evidence of record is not at least in a state of relative equipoise in showing that service connection is warranted for a psychiatric disorder.  Accordingly, the claim is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


